—In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Zoning and Appeals of the Town of North Hemp-stead, dated November 17, 1993, which, after a hearing, granted use and area variances to Joseph Biello and Ed De-Benedetto, the appeal is from a judgment of the Supreme Court, Nassau County (O’Brien, J.), entered July 7,1994, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
Joseph Biello and Ed DeBenedetto sought use and area variances to allow them to construct a new building to be used as a car wash facility. After the Board of Zoning and Appeals of the Town of North Hempstead (hereinafter the Board) granted the variances, two neighboring businesses, as well as an individual resident in the immediate area, commenced this CPLR article 78 proceeding challenging the Board’s actions as arbitrary and capricious. The Supreme Court dismissed the proceeding.
We agree with the Supreme Court’s determination that the Board’s determination to grant the variances was neither arbitrary nor capricious and was supported by substantial evidence (see, Matter of Fuhst v Foley, 45 NY2d 441; Matter of Green v Scheyer, 205 AD2d 535).
We have examined the appellants’ remaining claims and find them to be without merit. Mangano, P. J., Balletta, Copertino and Hart, JJ.